ON MOTION FOR REHEARING.
HAWKINS, Judge.
The state, through the criminal district attorney of Gregg county, has filed a motion for rehearing, the sole ground of which is thus stated, “Because the court erred in holding that the evidence in this cause was insufficient to sustain a conviction.” Under previous holdings the motion appears to be entirely too general to call for consideration. See Singleton v. State, 20 S. W. (2d) 782; Cooper v. State, 98 Texas Crim. Rep., 446, 265 S. W., 894; Jordan v. State, 64 Texas Crim. Rep., 187, 141 S. W., 786. In our original opinion it was undertaken to analyze the evidence and state it in the most favorable light for the state, after which the conclusion'was reached that it was insufficient. We discover no facts which were overlooked originally, and none are called to our attention in the motion.
The motion for rehearing is overruled.

Overruled.